Citation Nr: 0025208	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for myelodysplasia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1948 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Fargo, North Dakota.

In April 1999, the veteran withdrew his request for a 
personal hearing.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's myelodysplasia and his period of active duty 
service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
myelodysplasia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including leukemia).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation additional diseases subject to the 
presumption aside from those listed at § 1116(a)(2)).   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the Board initially finds that myelodysplasia 
is not among the recognized diseases associated with 
herbicide exposure such that the presumption of service 
connection is not in order.  38 U.S.C.A. § 1116(a)(1) and 
(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In his May 1998 
informal claim, the veteran indicated that myelodysplasia is 
a form of myeloma.  Without addressing the accuracy of that 
statement, the Board emphasizes that VA regulations recognize 
only multiple myeloma, as associated with herbicide exposure.  
The medical evidence of record fails to demonstrate that the 
veteran is actually diagnosed as having multiple myeloma.    

In a statement submitted with his February 1999 notice of 
disagreement, the veteran suggests that myelodysplasia is a 
precursor of leukemia.  Again, without addressing the 
accuracy of that statement, the Board observes that leukemia 
is also not among the specified diseases associated with 
herbicide exposure for purposes of presumptive service 
connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Moreover, VA has specifically determined that a presumption 
of service connection based on exposure to herbicides is not 
warranted for leukemia.  See 64 Fed. Reg. 59,232 (1999).  In 
addition, because the evidence fails to demonstrate that the 
veteran in fact had leukemia that was manifest to a 
compensable degree within one year after his separation from 
service, the presumption of service connection for a chronic 
disease is not for application.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).

Having disposed of the possible presumptions, the Board will 
consider the veteran's claim on a direct basis.  Although it 
is not clear, medical records from F.E.K. Addo, M.D., suggest 
that the veteran's diagnosis is refractory anemia with 
excessive blasts or pancytopenia consistent with 
myelodysplasia.  The veteran asserts that he was exposed to 
Agent Orange during active duty service in Vietnam.  For 
purposes of determining whether the claim is well grounded, 
the Board assumes that the assertion is true.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.  Therefore, the first two requirements of a well 
grounded claim are met.  

However, the Board finds that the claim is not well grounded 
because there is no competent medical evidence of a nexus 
between the current disorder and active duty service.  The 
medical evidence of record is completely devoid of any 
opinion that links the myelodysplasia to Agent Orange 
exposure or any other incident of service.  Absent such 
evidence, the claim is not well grounded.  Epps, 126 F.3d at 
1468.  

In support of his claim, the veteran submitted a medical 
article about myelodysplasia.  The Board acknowledges that, 
in certain circumstances, medical treatise evidence may be 
sufficient to establish plausibility.  Sacks v. West, 11 Vet. 
App. 314, 317 (1998); Wallin v. West, 11 Vet. App. 509, 513 
(1998).  However, the article in question does not link the 
occurrence of myelodysplasia to herbicide exposure.  Rather, 
it indicates a relationship between myelodysplasia and 
familial tendencies, exposure to benzene, prior chemotherapy 
or radiotherapy, and simple aging.  Therefore, the article 
fails to render the veteran's claim plausible.   

Finally, to the extent that the veteran has offered his 
personal opinion as to the etiology of the myelodysplasia, 
the Board emphasizes that he is a lay person and not trained 
in medicine.  Therefore, he is not competent to offer an 
opinion on a matter than requires medical knowledge, such as 
a determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for myelodysplasia.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded claim analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for myelodysplasia, he should submit competent 
medical evidence that shows that his current disorder is in 
some way related to service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for myelodysplasia is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


